THE THIRTEENTH COURT OF APPEALS

                                   13-22-00524-CR


                                Matthew Andrew Allred
                                         v.
                                 The State of Texas


                                 On Appeal from the
                      443rd District Court of Ellis County, Texas
                          Trial Court Cause No. 46911CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

November 10, 2022